Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily C. Peyser on Tuesday, July 20, 2021.

The application has been amended as follows: 

Claim 1.  An active barrier to termites and other insects, comprising:
a polymeric substrate, wherein the polymeric substrate is a polystyrene based polymer, a polyacrylic based polymer, a polyethylene terephthalate 
a copper-carbon matrix incorporated into the polymeric substrate, the copper-carbon matrix having a copper concentration and a carbon concentration that has an activation threshold of less than about 1.0 volt, wherein the activation threshold es with an electrical communication transmission used by insects to navigate, and
wherein the copper-carbon matrix comprises carbon black in an amount of from about 10% by weight to 25% by weight of the copper-carbon matrix and which range from about 3% by weight to about 28% by weight of the copper-carbon matrix.

Claim 4.  The active barrier of claim 1, wherein the copper-carbon matrix comprises the copper particles in the form of copper powder and the carbon black.

Claim 5.  The active barrier of claim 1, wherein the copper-carbon matrix comprises the copper particles having an inner layer core of copper with a discontinuous outer layer of cupric oxide 

Claim 7.  The active barrier of claim 1, wherein the copper-carbon matrix comprises the carbon black in a concentration sufficient to achieve electro-static dissipative  104 to 1010 ohms/square 

Claim 9.  The active barrier of claim 1, further comprising at least one additive in the polymeric substrate and the copper-carbon matrix for improving [[the]] insect repelling 

Claim 10.  The active barrier of claim 1, further comprising at least one inert polymer carrier, wherein the at least one inert carrier is a convoluted sheet, a textured sheet, a film, a laminated structure, a paper, an adhesive tape, a non-adhesive tape, a fabric, a foam, a mesh, or an extrusion form or shape.

Cancelled claims 12-13.

Claim 21.  The active barrier of claim 1, wherein the copper-carbon matrix comprises the copper particles in the form of copper flake and the carbon black.









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose an active barrier to termites and other insects, comprising wherein the copper-carbon matrix comprises carbon black in an amount of from about 10% by weight to 25% by weight of the copper-carbon matrix and copper particles which range from about 3% by weight to about 28% by weight of the copper-carbon matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA